Citation Nr: 0528098	
Decision Date: 10/19/05    Archive Date: 11/01/05

DOCKET NO.  03-27 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for squamous cell carcinoma 
of the base of the tongue, claimed as due to exposure to 
Agent Orange.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Counsel


INTRODUCTION

The veteran served on active duty from June 1968 to June 
1971.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 2003 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  VA has notified the claimant of any information, and any 
medical or lay evidence, not previously provided to the 
Secretary that is necessary to substantiate his claim and has 
indicated which portion of that information and evidence, if 
any, is to be provided by him and which portion, if any, VA 
would attempt to obtain on his behalf.

2.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

3.  The veteran had active military service in the Republic 
of Vietnam from November 1968 to November 1969.

4.  The veteran has been diagnosed with squamous cell 
carcinoma of the right tongue base with right neck 
metastasis.

5.  Squamous cell carcinoma of the right tongue base with 
right neck metastasis is not listed as a presumptive disease 
under 38 C.F.R. § 3.309 as a disease associated with exposure 
to Agent Orange; the veteran does not have any of the listed 
presumptive diseases.

6.  Squamous cell carcinoma of the right tongue base with 
right neck metastasis was not shown during service or in the 
one-year period thereafter.

7.  The preponderance of the evidence shows that the 
veteran's squamous cell carcinoma of the right tongue base 
with right neck metastasis was not caused by any event in 
service including his exposure to Agent Orange while serving 
in the Republic of Vietnam.


CONCLUSION OF LAW

Squamous cell carcinoma of the right tongue base with right 
neck metastasis was not incurred in service or within any 
applicable presumptive period thereafter.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 1116(f), 1131, 1137 (West 2002); 
38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Board must assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. 
Gober, 229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 
Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 
161 (1993).  When, after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding service origin, the degree of disability, or any 
other point, such doubt will be resolved in favor of the 
claimant.  38 C.F.R. § 3.102 (2005).

The Board has reviewed all of the evidence in the veteran's 
claims folder, which includes, but is not limited to:  the 
veteran's service medical records; contentions by the veteran 
and his representative; records of private medical treatment 
of the veteran for squamous cell carcinoma dated from June 
2002 to August 2004; testimony by the veteran at the November 
2003 hearing; a 2003 medical record from a VA physician 
pertaining to treatment of another, unidentified veteran; 
medial opinions from Jonathan Barnes, M.D., Wendy Smith, 
M.D., William Grist, M.D., and William Whaley, M.D.; and a 
medical opinion by a VA otolaryngologist dated in March 2005.  
Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence submitted by the veteran or 
on his behalf.  The Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows or fails 
to regarding his claim.

To establish service connection for a claimed disability, the 
facts, as shown by the evidence, must demonstrate that a 
particular disease or injury resulting in current disability 
was incurred during active service.  See 38 U.S.C.A. §§ 1110, 
1131 (West 2002); 38 C.F.R. § 3.303 (2005).  When a disease 
is first diagnosed after service, service connection may 
nevertheless be established by evidence demonstrating that 
the disease was in fact incurred during the veteran's 
service, or by evidence that a presumption period applied.  
See 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
See Pond v. West, 12 Vet. App. 341, 346 (1999); see also 
Rose v. West, 11 Vet. App. 169, 171 (1998).  Alternatively, 
under 38 C.F.R. § 3.303(b), service connection may be awarded 
for a "chronic" condition when:  (1) a chronic disease 
manifests itself and is identified as such in service (or 
within the presumption period under 38 C.F.R. § 3.307) and 
the veteran presently has the same condition; or (2) a 
disease manifests itself during service (or during the 
presumptive period), but is not identified until later, and 
there is a showing of continuity of related symptomatology 
after discharge, and medical evidence relates that 
symptomatology to the veteran's present condition.  Savage v. 
Gober, 10 Vet. App. 488, 495-98 (1997).

In accordance with the presumptive service connection 
provisions, malignant tumors (cancer) may be presumed to have 
been incurred during active military service if manifested to 
a degree of 10 percent within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112, 1137 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2005).

In addition to the general service connection provisions 
discussed above, the governing law provides that a "veteran 
who, during active military, naval, or air service, served in 
the Republic of Vietnam during the period beginning on 
January 9, 1962, and ending on May 7, 1975 shall be presumed 
to have been exposed during such service to an herbicide 
agent . . . unless there is affirmative evidence to establish 
that the veteran was not exposed to any such agent during 
that service." 38 U.S.C.A. § 1116(f) (West 2002).

If a veteran was exposed to an herbicide agent during active 
service, presumptive service connection is warranted for 11 
specified disorders, including chloracne or other acneform 
disease consistent with chloracne and respiratory cancers 
(cancer of the lung, bronchus, larynx, or trachea).  
Presumptive service connection for the specified disorders as 
a result of Agent Orange exposure is warranted if the 
requirements of 38 C.F.R. § 3.307(a)(6) are met.  38 C.F.R. 
§ 3.309(e) (2005).

Respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea) may be presumed to have been incurred during active 
military service as a result of exposure to Agent Orange if 
they are manifest to a degree of 10 percent at any time after 
service.  38 C.F.R. § 3.307(a)(6)(ii) (2005).  The 
presumption of service connection is rebuttable if competent 
affirmative evidence to the contrary establishes that the 
disease is due to an intercurrent disease or injury.  
38 U.S.C.A. § 1113 (West 2002); 38 C.F.R. § 3.307(d) (2005).

The Secretary of the Department of Veterans Affairs has 
determined that a presumption of service connection based on 
exposure to herbicides used in the Republic of Vietnam during 
the Vietnam era is not warranted for 25 specified diseases, 
including nasopharyngeal cancer, gastrointestinal and 
digestive disease including liver toxicity, and respiratory 
disorders (other than certain respiratory cancers), and any 
other condition for which the Secretary has not specifically 
determined a presumption of service connection is warranted.  
See Notice, 68 Fed. Reg. 27630-41 (May 20, 2003); see also 
Notice, 67 Fed. Reg. 42600 (June 24, 2002); Notice, 66 Fed. 
Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. Reg. 59232 (Nov. 
2, 1999).

The veteran's service personnel records show that the veteran 
served in the Republic of Vietnam from November 1968 to 
November 1969.  Because the veteran served in the Republic of 
Vietnam during the relevant statutory period, he is presumed 
to have been exposed during such service to an herbicide 
agent.  38 U.S.C.A. §  1116(f) (West 2005).

The evidence shows that the veteran has been diagnosed with 
squamous cell carcinoma of the right tongue base with right 
neck metastasis.  The preponderance of the evidence shows 
that the veteran has never been diagnosed with any of the 
diseases listed as subject to presumptive service connection 
under the applicable regulations regarding Agent Orange 
exposure.  38 C.F.R. § 3.309(e) (2005).

The Board notes that both Dr. Grist in a February 2002 
statement and Dr. Smith in a November 2003 statement refer to 
the veteran's cancer as "respiratory cancer."  As noted 
above, if a veteran was exposed to an herbicide agent during 
active service, presumptive service connection is warranted 
for respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea).  38 C.F.R. § 3.309(e) (2005).  Because 
Drs. Grist and Smith referred to the veteran's diagnosed 
squamous cell carcinoma of the right tongue base with right 
neck metastasis as "respiratory cancer," the Board sought a 
medical opinion to determine the exact classification of the 
veteran's cancer.

In a March 2005 statement, a VA otolaryngologist stated that 
the veteran's diagnosed squamous cell carcinoma of the right 
tongue base with right neck metastasis did not include cancer 
of the larynx or trachea.  The VA otolaryngologist explained, 
"While cancer of the head and neck region is frequently 
referre[d] to as cancer of the upper aerodigestive tract, 
cancers of the respiratory tract and cancers of [the] 
digestive tract are very different in their behavior and 
treatment.  Respiratory tract includes the following 
anatomical structures: nasal passages, sinuses, larynx, 
trachea, bronchi and lungs.  Upper digestive tract includes 
oral cavity, pharynx and esophagus."  The VA 
otolaryngologist added, "Cancer of the oropharynx is a 
cancer of the digestive tract and not [the] respiratory 
tract. . . . Cancer of the oropharynx is separate from cancer 
of the larynx, trachea, or lung.  It is classified under 
cancers of the Waldeyer's ring[, which] includes tonsil, 
tongue base and nasopharynx."

The Board gives greater evidentiary weight to the opinion of 
the VA otolaryngologist than to the comments by Drs. Grist 
and Smith that the veteran has a respiratory cancer.  Drs. 
Grist and Smith made their comments without reference to the 
significance under 38 C.F.R. § 3.309(e) of the distinction 
between respiratory cancer and upper digestive tract cancer, 
whereas the VA otolaryngologist was specifically addressing 
the distinction and provided a detailed explanation to 
support his opinion.  Further, the opinion of the VA 
otolaryngologist is consistent with the language of 38 C.F.R. 
§ 3.309(e), which does not indicate that "respiratory 
cancer" includes cancer of the oral cavity, pharynx, or 
esophagus.  As noted above, the Secretary of the Department 
of Veterans Affairs has determined that a presumption of 
service connection based on exposure to herbicides used in 
the Republic of Vietnam during the Vietnam era is not 
warranted for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 68 Fed. Reg. 27630-41 (May 20, 
2003); see also Notice, 67 Fed. Reg. 42600 (June 24, 2002); 
Notice, 66 Fed. Reg. 2376 (Jan. 11, 2001); Notice, 64 Fed. 
Reg. 59232 (Nov. 2, 1999).  Accordingly, the preponderance of 
the evidence shows that the veteran's diagnosed squamous cell 
carcinoma of the right tongue base with right neck metastasis 
is not entitled to presumptive service connection under the 
applicable regulations regarding Agent Orange exposure.  
38 C.F.R. § 3.309(e) (2005).

At the veteran's June 1971 separation examination, the 
veteran's mouth and throat were evaluated as normal.  The 
veteran was not diagnosed with squamous cell carcinoma of the 
right tongue base with right neck metastasis until July 2002.  
Most of the medical histories at that time indicated that the 
veteran had a one-year history of a right neck mass.  In a 
June 2002 letter, Dr. Smith did indicate that the veteran had 
a "several year history" of a small nodule on the right 
side of his neck.  However, there is no evidence to indicate, 
nor does the veteran contend, that the veteran's cancer 
became manifest to a degree of 10 percent within the first 
year following active service.  See 38 U.S.C.A. §§ 1101, 
1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2005).  
Therefore, the Board finds that the veteran's squamous cell 
carcinoma of the right tongue base with right neck metastasis 
was not incurred within any relevant presumptive period after 
his military service.

Notwithstanding the foregoing, the veteran is not precluded 
from establishing service connection for diseases subject to 
presumptive service connection with proof of actual direct 
causation.  Cf. Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  The United States Court of Appeals for Veterans 
Claims (known as the United States Court of Veterans Appeals 
prior to March 1, 1999) (hereinafter, "the Court") has 
specifically held that the provisions of Combee are 
applicable in cases involving Agent Orange exposure.  McCartt 
v. West, 12 Vet. App. 164, 167 (1999).  However, in this 
case, the preponderance of the evidence shows that the 
veteran's squamous cell carcinoma of the right tongue base 
with right neck metastasis was not caused by any event in 
service including his exposure to Agent Orange while serving 
in the Republic of Vietnam.

There is some evidence that the veteran's cancer is due to 
his exposure to Agent Orange during service.  In his February 
2002 statement, Dr. Grist opined that the veteran's Agent 
Orange exposure was "a likely significant etiologic factor 
in his current respiratory cancer involving his oropharynx."  
Dr. Grist urged that the veteran be compensated for "his 
Agent Orange-related malignancy."  Similarly, in her 
November 2003 statement, Dr. Smith stated that it was "more 
likely than not" that the veteran's exposure to Agent Orange 
was an etiologic factor in his current respiratory cancer.  
In a November 2003 statement, Dr. Barnes noted that VA 
regulations provided for presumptive service connection due 
to Agent Orange exposure for respiratory cancers (cancer of 
the lung, bronchus, larynx, or trachea).  Dr. Barnes 
explained that it would be logical to include the other areas 
of the aero/digestive tract, which includes the pharynx, 
tonsils, and tongue.  Based on this observation, Dr. Barnes 
opined that "it cannot be excluded that a possible cause of 
[the veteran's] cancer was his exposure to Agent Orange."

In a September 2004 statement, Dr. Whaley opined that the 
veteran's exposure to Agent Orange was at least a co-factor 
in the cause of the veteran's cancer.  Dr. Whaley noted that 
the veteran's tobacco history was relatively short-lived and 
that the veteran had not been exposed to any carcinogens 
since the time that he discontinued tobacco use at the age of 
25 years, when he left Vietnam.  Dr. Whaley added that the 
veteran had had sufficient exposure to Agent Orange to have 
caused a severe skin reaction that bothered him for several 
years thereafter.  Along with his statement, Dr. Whaley 
provided a copy of his report of his August 2004 examination 
of the veteran.  At that time, Dr. Whaley noted that the 
veteran had smoked tobacco from approximately age 12 to age 
25, stopping approximately 30 years before his diagnosis with 
cancer.  The veteran had never consumed substantial alcohol.  
In Vietnam, the veteran had had chloracne so severe that his 
uniforms were blood stained and he had required PHisoHex 
scrubs on a daily basis.  Even after his Vietnam tour, he had 
had very slow resolution of that dermatologic problem.  Dr. 
Whaley noted, "I would feel that Agent Orange is perhaps a 
contributing factor to his malignancy."

Finally, the veteran submitted a 2003 VA treatment record for 
another unidentified veteran.  The treating VA physician 
stated that because VA regulations provided for presumptive 
service connection due to Agent Orange exposure for 
respiratory cancers (cancer of the lung, bronchus, larynx, or 
trachea), it would be logical to include the other areas of 
the aero/digestive tract, which includes the pharynx, 
tonsils, and tongue.  Regarding the unidentified veteran, the 
treating VA physician opined that it was more likely than not 
that that veteran's heavy inservice exposure to Agent Orange 
was related to the upper airway respiratory cancers from 
which that veteran suffered.  Accordingly to the VA 
physician, the upper respiratory airway was a natural 
extension of the definition of respiratory cancer according 
to VA regulations.  He explained that because there was no 
mention of any exclusions of the airway from the nose and 
mouth down, it was implied that all respiratory cancers were 
included.  The treating VA physician added that in the case 
of the unidentified veteran there was no doubt that the areas 
affected by cancer were portions of the respiratory tract.

Because the Board found this medical evidence insufficient to 
make a determination on the veteran's claim, an additional 
medical opinion was sought regarding whether the veteran's 
cancer was more likely, less likely, or as likely as not the 
result of a disease, injury, or events in service, to include 
exposure to herbicide, as opposed to its being the result of 
some other cause, factor, or factors.  In response to this 
inquiry, the VA otolaryngologist in March 2005 opined that it 
was "more likely than not that the veteran's oropharyngeal 
cancer resulted from heavy alcohol and tobacco consumption" 
and that it was "less likely (. . . not likely) that it 
resulted from exposure to Agent Orange."  As noted above, 
the VA otolaryngologist explained that cancer of the 
oropharynx is a cancer of the digestive tract, not of the 
respiratory tract.  He also noted that the presumption of 
service connection for certain diseases due to Agent Orange 
exposure included only cancers of the respiratory tract, not 
cancers of the digestive tract.  The VA otolaryngologist 
explained, "After all, it makes sense that inhaled toxin 
could cause cancer of the respiratory organs, with which it 
comes in close contact repeatedly.  In this respect, 
digestive tract organs were less likely to be affected, and 
therefore were not included in the cancers linked 
[presumptively] to Agent Orange exposure. . . . Like other 
cancers of the digestive tract[, cancers of the Waldeyer's 
ring] are linked to heavy consumption of alcohol and tobacco 
products (cancer of the respiratory tract is linked to 
smoking and less to alcohol consumption)."  The VA 
otolaryngologist noted that the veteran had a history of 
smoking and heavy alcohol consumption and explained, "These 
known carcinogens, which are tightly linked to cancer of the 
oropharynx, are the most likely causes of the [veteran's] 
unfortunate disease."

The Board gives greater evidentiary weight to the March 2005 
opinion of the VA otolaryngologist than to the opinions of 
the other physicians provided by the veteran.  Regarding the 
opinions by Drs. Grist and Smith, the Board notes that 
neither physician provided any rationale to support the 
conclusion that the veteran's cancer was due to his exposure 
to Agent Orange.  In contrast, the VA otolaryngologist 
provided a thorough, detailed rationale to support his 
contrary opinion.  The Board finds that rationale to be 
logical and highly persuasive.

Likewise the Board gives greater weight to the March 2005 
opinion of the VA otolaryngologist than to the opinion of Dr. 
Barnes.  Regarding the opinion by Dr. Barnes, the Board finds 
that, because of its speculative nature, it is insufficient 
to provide a medical nexus in favor of the veteran's claim.  
Dr. Barnes ultimately opined only that the veteran's exposure 
to Agent Orange could not be excluded as a "possible cause" 
of the veteran's cancer.  Medical evidence which merely 
indicates that a disorder "may or may not" be related to 
the veteran's service is too speculative to establish such a 
relationship.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992); see also Morris v. West, 13 Vet. App. 94, 97 (1999) 
(deeming "speculative" a diagnosis that claimant was 
"possibly" suffering from schizophrenia); Molly v. Brown, 9 
Vet. App. 513, 517 (Holdaway J. dissenting) (noting that 
where a physician used the word "possibly" he presumably 
equally meant "possibly not").  Further, to the extent that 
Dr. Barnes discusses VA regulations regarding diseases 
presumed to be related to Agent Orange in reaching his 
tentative conclusion, the Board notes that Dr. Barnes 
essentially parrots the 2003 treatment note of a VA physician 
regarding the treatment of an unidentified veteran other than 
the appellant.  The reliance by Dr. Barnes on the treatment 
note of this other veteran further undermines his already 
tentative opinion.

Regarding the opinion by Dr. Whaley, the Board finds that it 
is undermined by his reliance upon an inaccurate history 
reported by the veteran.  In this case, the preponderance of 
the medical evidence shows that the veteran has a significant 
history of heavy alcohol use or abuse.  In a treatment 
history provided by the veteran in August 2002 the veteran 
reported past alcohol use for approximately 27 years and 
using "to[o] much" per day.  Likewise in July 2002 the 
veteran reported that he drank alcohol socially and that he 
had drunk heavily in the past.  In June 2002 the veteran 
reported that he had quit drinking alcohol eight years 
previously but that he had abused alcohol in the past.  In 
this case, Dr. Whaley clearly noted and considered the 
history reported to him by the veteran that the veteran had 
never consumed substantial alcohol.  The Board is not bound 
to accept a medical opinion that is based on lay history 
where that history is unsupported by the medical evidence.  
See Boggs v. West, 11 Vet. App. 334, 340 (1998), aff'd, 188 
F.3d 1335 (Fed. Cir. 1999).  While an examiner can render a 
current diagnosis based upon his examination of the veteran, 
without a thorough review of the record, an opinion regarding 
the etiology of the underlying condition can be no better 
than the facts alleged by the veteran.  Swann v. Brown, 5 
Vet. App. 229, 233 (1993).  In effect, it is mere 
speculation.  See Black v. Brown, 5 Vet. App. 177, 180 
(1993).  Accordingly, Dr. Whaley's opinion is accorded little 
evidentiary weight.  Dr. Whaley based his opinion on the 
inaccurate factual history that the veteran had not been 
exposed to any carcinogens since he had left Vietnam, whereas 
the VA otolaryngologist relied specifically on the veteran's 
heavy consumption of alcohol, a known carcinogen, in arriving 
at a contrary opinion.  The Board finds the opinion of the VA 
otolaryngologist to be substantially more persuasive.

Finally, with regard to the 2003 VA treatment record of the 
unidentified veteran, the Board finds that the statements of 
the treating VA physician in that case are not persuasive in 
this case.  In that case, although the specific type of 
cancer involved is never identified in the record, apparently 
it was undisputed that the unidentified veteran had a form of 
respiratory cancer.  In contrast, in this case, as noted 
above, the March 2005 opinion of the VA otolaryngologist 
establishes clearly that the veteran does not have a 
respiratory cancer.  Accordingly, the 2003 VA treatment 
record and the medical opinions contained therein are 
inapposite to this case.

Although the veteran clearly believes that his cancer is 
related to his military service, his statements are not 
competent evidence to establish any such relationship.  
Medical diagnosis and causation involve questions that are 
beyond the range of common experience and common knowledge 
and require the special knowledge and experience of a trained 
physician.  Because the veteran is not shown to be a medical 
professional, he is not competent to make a determination 
that his cancer is related to his military service or any 
applicable presumptive period thereafter.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).

Given the above, the Board concludes that the March 2005 
opinion of the VA otolaryngologist is more persuasive than 
the contrary evidence, when considered separately and even 
collectively, and that the preponderance of the evidence is 
against the veteran's claim of service connection.  Because 
the evidence is not evenly balanced, the rule affording to 
the veteran the benefit of the doubt does not apply.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).




VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  As discussed below, the RO fulfilled 
its duties to inform and assist the veteran on this claim.  
Accordingly, the Board can issue a final decision because all 
notice and duty to assist requirements have been fully 
satisfied, and the veteran is not prejudiced by appellate 
review.

A substantially complete application for the veteran's claim 
of service connection for squamous cell carcinoma of the base 
of the tongue was received on October 30, 2002.  In a 
December 20, 2002 letter, the RO provided notice to the 
veteran regarding what information and evidence is needed to 
substantiate his claim of service connection, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claim.  Thereafter, in a 
March 2003 rating decision, the veteran's claim was denied.

VCAA notice consistent with 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. 
§ 3.159(b)(1).  The letter from the RO dated on December 20, 
2002, complied with these requirements.

Additionally, the Board notes that the December 20, 2002 
letter to the veteran properly notified him of his statutory 
rights.  That is, even though the letter requested a response 
within 31 days, a recently enacted amendment to the VCAA 
clarified that the one-year period within which evidence may 
be submitted does not prohibit VA from making a decision on a 
claim before expiration of that time period.  38 U.S.C. 
§§ 5102, 5103.

As for VA's duty to assist a veteran, the veteran's service 
medical records as well as private medical records identified 
by the veteran have been obtained.  There is no indication 
that relevant (i.e., pertaining to treatment for the claimed 
disability) records exist that have not been obtained.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d) (West 2002); see also 38 C.F.R. § 3.159(c)(4) 
(2005).  In March 2005 the Board obtained a new medical 
opinion, pursuant to 38 C.F.R. § 20.901(a).

The Board finds that VA has done everything reasonably 
possible to assist the veteran.  A remand or further 
development of this claim would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  VA has satisfied its duties to inform and 
assist the veteran in this case.  Further development and 
further expending of VA's resources is not warranted.  Any 
"error" to the veteran resulting from this Board decision 
does not affect the merits of his claim or his substantive 
rights, for the reasons discussed above, and is therefore 
harmless.  See 38 C.F.R. § 20.1102 (2005).  There is no 
reasonable possibility that further assistance to the veteran 
would substantiate his claim.  See 38 C.F.R. § 3.159(d) 
(2005).




	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for squamous cell carcinoma 
of the base of the tongue, to include as due to exposure to 
Agent Orange, is denied.


	                        
____________________________________________
	CONSTANCE B. TOBIAS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


